         Case 2:08-cr-00093-KJM Document 1706 Filed 05/20/20 Page 1 of 3


     EDWARD M. ROBINSON (CA Bar 126244)
1       21515 Hawthorne Blvd, Suite 730
        Torrance, CA 90503
2       Office: (310) 316-9333
        Facsimile: (310) 316-6442
3       eroblaw@gmail.com
4    Attorneys for Defendant
     Akemi Bottari
5
6
7                                 UNITED STATES DISTRICT COURT
8
                              EASTERN DISTRICT OF CALIFORNIA
9
10
11   UNITED STATES OF AMERICA,                       Case No. 08-cr-00093-KJM
12                   Plaintiff,
                                                     STIPULATION, DECLARATION OF
13         v.                                        COUNSEL, EXHIBIT AND ORDER
                                                     FOR EXONERATION OF BOND
14   AKEMI BOTTARI,
15                   Defendant.
16
17
18         It is hereby stipulated and agreed to between the United States of America

19   through Matthew G. Morris, Assistant United States Attorney, and defendant Akemi

20   Bottari, by and through her attorney Edward M. Robinson, that the bond posted on

21   behalf of Ms. Bottari is hereby exonerated.

22         This stipulation is based upon the facts set forth in the declaration of counsel set

23   forth herein.

24
25                                          Respectfully submitted,

26
27
28   DATED: May 18, 2020                  By /s/ Edward M. Robinson
                                                  1
        Case 2:08-cr-00093-KJM Document 1706 Filed 05/20/20 Page 2 of 3


                                         Edward M. Robinson
1                                        Attorney for Defendant Akemi Bottari
2
3
     DATED: May 18, 2020            McGREGOR W. SCOTT
4                                   United States Attorney
5
                                    By     /s/ Matthew G. Morris, per electronic authorization
6
                                         Matthew G. Morris
7                                        Assistant United States Attorney
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
         Case 2:08-cr-00093-KJM Document 1706 Filed 05/20/20 Page 3 of 3



1                                           ORDER
2          The Court, having received, read, and considered the stipulation of the parties,
3    and good cause appearing therefrom, the bond in place for Ms. Bottari is hereby
4    exonerated and the clerk of the Court is ordered to reconvey the secured interest.
5    DATED: May 19, 2020.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
